
	

114 HR 3754 IH: Halting Government Overreach Act of 2015
U.S. House of Representatives
2015-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3754
		IN THE HOUSE OF REPRESENTATIVES
		
			October 9, 2015
			Mr. Austin Scott of Georgia introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend titles 5 and 28, United States Code, to facilitate recovering the costs of litigation and
			 agency adjudications for prevailing parties in an action against the
			 United States, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Halting Government Overreach Act of 2015. 2.Changing limitations on recovery of fees and expenses by the prevailing party in an action against the United States (a)Civil actions (1)Removing the substantial justification exception (A)In generalSection 2412(d) of title 28, United States Code, is amended—
 (i)in paragraph (1)(A), by striking , unless the court finds that the position of the United States was substantially justified or that special circumstances make an award unjust;
 (ii)in paragraph (1)(B), by striking The party shall also allege that the position of the United States was not substantially justified. Whether or not the position of the United States was substantially justified shall be determined on the basis of the record (including the record with respect to the action or failure to act by the agency upon which the civil action is based) which is made in the civil action for which fees and other expenses are sought.; and
 (iii)in paragraph (3), by striking , unless the court finds that during such adversary adjudication the position of the United States was substantially justified, or that special circumstances make an award unjust.
 (B)Conforming amendmentSection 2412(d)(2) of title 28, United States Code, is amended by striking subparagraph (D). (2)Requiring direct and personal interestSection 2412(d)(1)(A) of title 28, United States Code, is amended by adding at the end the following: Such award may only be made if the prevailing party has a direct and personal interest in the action because of an injury that gave rise to the action..
 (3)Excluding net worth from the definition of partySection 2412(d)(2)(B) of title 28, United States Code, is amended— (A)by striking whose net worth did not exceed $2,000,000 at the time the civil action was filed;
 (B)by striking , the net worth of which did not exceed $7,000,000 at the time the civil action was filed, and; and (C)by striking ; except and all that follows through defined in section 601 of title 5.
					(b)Agency adjudications
				(1)Removing the substantial justification exception
 (A)In generalSection 504 of title 5, United States Code, is amended— (i)in subsection (a)(1), by striking , unless the adjudicative officer of the agency finds that the position of the agency was substantially justified or that special circumstances make an award unjust. Whether or not the position of the agency was substantially justified shall be determined on the basis of the administrative record, as a whole, which is made in the adversary adjudication for which fees and other expenses are sought; and
 (ii)in subsection (a)(2), by striking The party shall also allege that the position of the agency was not substantially justified.. (B)Conforming amendmentSection 504(b)(1) of title 5, United States Code, is amended—
 (i)in subparagraph (D), by adding and at the end; and (ii)by striking subparagraph (E).
 (2)Requiring direct and personal interestSection 504(a)(1) of title 5, United States Code, is amended by adding at the end the following: Such award may only be made if the prevailing party has a direct and personal interest in the proceeding because of an injury that gave rise to the proceeding..
 (3)Excluding net worth from the definition of partySection 504(b)(1)(B) of title 5, United States Code, is amended— (A)by striking whose net worth did not exceed $2,000,000 at the time the adversary adjudication was initiated;
 (B)by striking , the net worth of which did not exceed $7,000,000 at the time the adversary adjudication was initiated, and ; and
 (C)by striking ; except and all that follows through defined in section 601. (c)Effective dateThe amendments made by this section shall apply with respect to actions initiated after the date of the enactment of this Act.
			
